DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 17 is objected to because of the following informalities:
Claim 17, lines 2-3, after “opposite to”, change “the power provided to the power provided to” into -- the power provided to  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 5-7, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al. (US 20090196764 A1).
	Regarding claim 1, Fogarty discloses a power converter (Fig. 2, the box 24, including the power convertor as detailed in Fig. 5; also see para. 0020) electrically st one of the electrical switches 114 in Fig. 5) electrically connected between the positive rail and a first output node (Fig. 5); a second leg (e.g., the 2nd one of legs 118 for phase A in Fig. 5) electrically coupled between the positive rail and the negative rail, the second leg comprising a second semiconductor switching device (another electrical switch 114 in Fig. 5) electrically connected between the negative rail and a second output node (Fig. 5); and a switch controller electrically coupled to the first semiconductor switching device and the second semiconductor switching device (para. 0033-0034), wherein, the first output node is electrically coupled to the midpoint connection by way of a first AMB winding (e.g., phase A of the phases A, B, C), and wherein, the second output node is electrically coupled to the midpoint connection by way of a second AMB winding (e.g., phase B of the phases A, B, C; see Fig. 5 and para. 0027: “The converter includes a five level inverter circuit 110 with isolated DC busses 120, further including three identical neutral point clamped (NPC) phase bridge sections 100 connected in wye 
	Regarding claim 5, Fogarty discloses: wherein the switch controller is structured to control the first semiconductor switching device and second semiconductor switching device so as to provide power to the first and second AMB winding (para. 0032-0034).
	Regarding claim 6, Fogarty discloses: wherein the switching controller is structured to provide power to the first AMB winding with the first semiconductor 26085150.1switching device and to provide power to the second AMB winding with the second semiconductor switching device such that the power provided to the first AMB winding and second AMB winding is substantially cophasal (para. 0025, 0028, 0042).  
	Regarding claim 7, Fogarty discloses: additionally comprising four pairs of legs (two pairs for phase B and another two pairs for phase C as shown in Fig. 5) electrically coupled between the positive and negative rail, each leg having a semiconductor switching device (Fig. 5 shows two pairs of switching device 114 for each phase B or C) and an output node, wherein a unique AMB winding (phase B or C) is electrically coupled between each output node and the midpoint connection (Fig. 5).
Regarding claim 15, Fogarty discloses a method for providing power to a plurality
active magnetic bearing (AMB) windings (e.g., Fig. 2, the combination of Motor and AMB reads on ”a plurality active magnetic bearing (AMB) windings”) with a power converter (the box 24 in Fig. 2 includes a “power converter” as detailed in Fig. 5, also see para. 0020), comprising: coupling two capacitors (Fig. 5, capacitor bank 130) in series across a DC bus (Fig. 5, isolated DC busses 120, also see para. 0028), the capacitors being electrically coupled at a midpoint connection (Fig. 5, the DC neutral 
	Regarding claim 16, Fogarty discloses: wherein the power provided to the AMB windings is provided in a substantially cophasal manner by simultaneously providing power to the first output node and second output node (para. 0025, 0028, 0042).  
Regarding claim 18, Fogarty discloses: balancing the voltages across the capacitors (para. 0032-0034, 0036, 0038).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al.
Regarding claim 17, Fogarty does not mention expressly: wherein power provided to the first output node has voltage substantially opposite to the power provided to the second output node. 
However, because the instant claim of the present application does not specify the particular function or benefit of the claimed opposite voltages provided to the first and the second output nodes, it is deemed that the limitation in question relates to minor adjustment to the configuration and operation of the Fogarty’s DSP-based drive controller (para. 0032), and is considered to be mere design choices of the voltages provided to said output nodes. Since Fogarty teaches the generation condition and programmability of the DSP-based drive controller (Fogarty, para. 0032-0034, 0036, 0038, 0040, 0042), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fogarty by properly programing the operation pf the DSP-based drive controller to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.



Allowable Subject Matter
s 2-4 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 2-3 is the inclusion of the limitation of a pair of current sensors, one sensor being electrically coupled between the first output node and the midpoint connection by way of a first AMB winding and the second sensor being electrically coupled between the second output node and the midpoint connection by way of a second AMB winding. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 4 is the inclusion of the limitation of a third semiconductor device in communication with the switch controller, the device being electrically coupled between the positive rail and the negative rail; and a diode electrically coupled to the positive rail between the third semiconductor device and the pair of capacitors, wherein the switch controller is structured to open and close the third semiconductor device so as to perform power factor correction.  It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.


Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837